DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on November 29, 2021.  Claims 1, 3-6, 8, 10, 12-13, 15-16 and 19-22 are pending in the case, with claims 1, 8 and 15 in independent form. The current amendment amends claims 1, 8, 15-16; adds new claims 21-22; and cancels claims 2, 7, 11, and 14. Claims 9 and 17-18 were previously cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed provisional application 62/588,371 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed November 29, 2021, with respect to the rejection of claims 1, 3-6, 8, 10, 12-13, 15-16 and 19-22 under 35 USC § 103 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Previous Claim Objections Withdrawn
Applicant’s amendment overcomes the previous objections to claims 8 and 15 regarding informalities, as set forth in the Non-Final Office Action mailed May 27, 2021. The objections are withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8, 10, 12-13, 15-16 and 19-22 are allowed.

This application is in condition for allowance except for the following formal matters: 
Drawings Required
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  The Examiner notes that the originally filed Specification refers to Figures 1-5, however the actual Figures 1-5 are missing. See Specification, paragraphs 10-14. Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144